DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response to the last Office Action, filed 12/08/2021, has been entered and made of record.Applicant has amended claims 1,6, and 10. Claims 1-3,5-12, and 14 are currently pending. 
Applicants arguments filed 3/8/2022 have been fully considered but are moot in view of the new ground(s) of rejection necessitated by the amendments. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Take et al (US 2003/0164942)

					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3,5-7, 9-10, and 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bakker et al (US 6,999,614 ) In view of Take et al (US 2003/0164942)
As to claim 1, Bakker et al teaches the server for knowledge recommendation for defect review, comprising: 
one or more processors electronically coupled to an electronic storage device storing a plurality of knowledge files related to wafer defects ((figs. 2 and 3; column 4, line 2] ~ column 6,line 50, wherein manually acquired and automatically acquired defect detection results are grouped into classes/bins according to correlations between defects and their corresponding defect types),  a plurality of defect patch images ( figure 10a ; column 3, lines 16-17)  and feature parameters of different types of defects 
(Column 4 lines 37-65), the plurality of defect patch images and feature parameters being generated from a same wafer process layer under a same inspection condition (defect images/identification of defects” are output. Thus it is clear that the images discussed throughout Bakker may represent point locations from a single wafer and that the combination of those images represents an overall “image of a wafer” as claimed, see also column 3, lines 16-17; column 9 lines 16-38) ; figure 3 and figure 6a column 6 lines 32-50; column 7 lines 15-28), wherein   the one or more processors are configured to execute a set of instruction to cause the server to: 
receive a request for knowledge recommendation for inspecting an inspection image from a defect classification server; figure 2 and 3 column 4 lines 11 to column 6 lines 50 ) ; search for a knowledge file in the electronic storage device that matches the inspection image ( correlation information figure 2 and 3 and column 4 lines 11 to column 6 lines 50 ). 
Bakker et al does not teach “each knowledge file comprising: a plurality of weighted representation models representing the different types of defects, respectively; each weighted representation model being a weighted average of a plurality of feature parameters associated with a respective type of defect,  and transmit the search result to the defect classification server”. 
However, Take et al teaches classified defect image data are those showing the characteristic quantities of the image data obtained when a defective area is isolated from a defect image. The operation of isolating a defect area is carried out by using defect detection parameters. The parameter preparation support device 4 transforms the image data of the isolated defect area into characteristic quantities of different aspects of defect including the size of defect, the density of defects (when a plurality of defects are found densely), the sharpness of the boundary of a defective area, the roundness of defect, the smoothness of the edges of defect, the brightness of defect and so on ( i.e. a weighted average of a plurality of defects)and then generates classified defect image data. The generated classified defect image data are used for preparing the knowledge base and represent a defect image selected out of a plurality of defect images of the defect type as one that best shows the characteristics of the defect type (paragraph [0028]; [0034]).Take teaches in figure 5 and 6 transmitting the search result to the defect classification server”(paragraph[0074-0076]).Therefore, it is obvious to one skilled in the art before filing the claimed invention to use automatic defect classification systems as taught by Take et al in order to effectively analyze wafer defects and repeatedly utilize the defect source information and more accurately identifying the type of each defect found on a semiconductor wafer. 
  As to claim 3, Bakker et al teaches the  server of claim 1, wherein the request for knowledge recommendation includes feature parameters of a plurality of defects identified in the inspection image, and in searching for a knowledge file that matches the inspection image, the one or more processors are configured to execute the set of instructions to cause the server to: compare the feature parameters of the plurality of defects identified in the inspection image with the feature parameters in the knowledge files in the electronic storage device ( similarity threshold , figure 3 and figure 6a and column 6 lines 32-50 to column 7 lines 15-28) and search for a knowledge file that has feature parameters that match the feature parameters of the plurality of defects identified in the newly acquired inspection image (updating the grouping figure 3 and figure 7 and column 6 lines 15-50; column 7 lines 53-column 8 lines 6) 
As to claim 5, Bakker et al teaches the server of claim 1, wherein the defect patch images are generated by an electron-beam inspection tool (electron imaging modality paragraph [0030beam figure 3 and column 7 lines 39-65). 
The limitation of claim 6 has been addressed in claim 1 above.
As to claim 7, Take et al teaches the server of claim 6, wherein the processer is configured to execute a set of instructions to cause the server to: in response to a determination that knowledge recommendation result does not include a knowledge file, prompt a user to build a knowledge file based on the inspection image (FIG. 5, if the classified defect image data file name selection button is depressed (Step S25), the display screen shows classified defect image data file names from which user selects a specific file name (Step S26). As a classified defect image data file name is selected, the operation returns to the main menu; the classified defect image data preservation button is depressed (Step S27), the classified defect image data are stored in the classified defective image data storage device 9 (Step S28). As the classified defect image data are preserved, the operation returns to main menu 6paragraph [046-0049];[0074-0075]). 
As to claim 8, Bakker  et al teaches the server of claim 6, wherein the processor is configured to execute a set of instructions to cause the server to: after the performance of the automatic defect classification on the inspection image, prompt a user to review of a result of the automatic defect classification, and/or wherein the processor is configured to execute a set of instructions to cause the server to: in response to a receipt of an input from the user indicating that the result of the automatic defect classification is not accurate and including a corrected defect classification result (figure 3; figure 7 column 6 lines 15-50 ; column 7 line 53-column 8 lines 6 wherein the user manipulation updating the grouping of defects by removing replacing updating……..)
As to claim 9, Bakker et al et al teaches the server of claim 6, wherein the inspection tool is an electron-beam inspection tool ((electron imaging modality paragraph [0030beam figure 3 and column 7 lines 39-65).
Claims 10, 12, and 14 has been addressed in claims 1, 3, 5-7, and 9 above.

Allowable Subject Matter
Claims 2, 8, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY BITAR whose telephone number is (571)270-1041.  The examiner can normally be reached on Mon-Friday from 8:00 am to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY . BITAR
Examiner
Art Unit 2664



/NANCY BITAR/Primary Examiner, Art Unit 2664